818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Wayne DEWVEALL, Plaintiff-Appellant,v.Dr. MENDEZ, Virginia State Penitentiary, Defendant-Appellee.
No. 86-7732.
United States Court of Appeals, Fourth Circuit..
Submitted March 27, 1987.Decided May 7, 1987.

Gregory Wayne Dewveall, appellant pro se.
Before PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Gregory Wayne Dewveall, a Virginia inmate, appeals the district court order dismissing his 42 U.S.C. Sec. 1983 claim for failure to exhaust administrative remedies.  Acting pursuant to 42 U.S.C. Sec. 1997e the United States Magistrate continued proceedings for 90 days ordering Dewveall to demonstrate exhaustion.  Upon request Dewveall was given a 60 day extension of time to permit administrative resolution of his grievance.  The district court dismissed the case, upon expiration of the extended period of time, Dewveall having failed to comply with the court's order that he demonstrate exhaustion.


2
The district court could properly require Dewveall to demonstrate exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  The court's dismissal of Dewveall's complaint, without prejudice, was not an abuse of discretion.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.  Leave to proceed in forma pauperis is granted.


3
AFFIRMED.